DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbutt et al. (WO 2015/101787, cited in IDS) (citations are to the corresponding US equivalent publication, US 2016/0324576) in view of Elmouelhi et al. (US 2008/0269862, cited in IDS).
Regarding claim 6, Ebbutt teaches an interface joint (see interface joint 106/120, Figs. 1-3) for interconnecting an electrosurgical generator and an electrosurgical instrument (see interface joint 106 interconnecting generator 102 and distal assembly 118/active tip 224; [0076] and [0111], Figs. 1 and 9A-9B), the interface joint comprising: a housing made of electrically insulating material (see interface joint comprising: a housing made of electrically insulating material which corresponds to shell 122; [0030] and [0083], Fig. 2), the housing having: a first inlet for receiving radiofrequency (RF) electromagnetic (EM) energy or microwave frequency EM energy from the electrosurgical generator (see inlet provided by conduit 124 that receives coaxial cable 142 that conducts RF or microwave energy through it from the generator 102; [0076], Figs. 2 and 3), a second inlet for receiving fluid (see third length 150 of the branched passageway that receives fluid; [0086], Figs. 2 and 3), and an outlet (see distal outlet 146, Fig. 3); a flexible shaft for connecting the housing to the electrosurgical instrument (see flexible shaft 154 conveys the fluid, push rod 130 and coaxial cable 142 that is connected to distal assembly 118/active tip 224; [0084] and [0103], Figs. 1-3), the flexible shaft extending through the outlet (the distal outlet 146 receives therethrough a proximal portion of the flexible shaft 154, [0087]) and having a longitudinal passage therein (see central lumen of 154 as shown in Fig. 10), which provides a fluid flow path that is in fluid communication with the second inlet, and which conveys a coaxial transmission line that is connected to the first inlet (the flexible shaft conveys the fluid and coaxial cable 142, [0087]); an actuation mechanism operably connected to the electrosurgical instrument to control deployment of a fluid delivery structure relative to the electrosurgical instrument (see needle movement mechanism comprising push rod 130, needle slider 134, and protruding thumb trigger 136 for moving the needle relative to the active tip 224; [0084] and [0111], Figs. 2-3), the actuation mechanism comprising: an actuation rod extending out of the housing through the outlet (see push rod 130 that exits the interface joint 120 through the distal outlet 146; [0085], Figs. 2-3), and an actuator (see needle slider 134 and protruding thumb trigger 136, Figs. 2-3). However, Ebbutt fails to teach an actuator arm pivotably mounted on the housing, the actuator arm having a first portion that protrudes from the housing, and a second portion operably connected to the actuation rod.
Elmouelhi teaches an electrosurgical instrument (see Figs. 1 and 3A-4B) comprising a housing (see housing 50, 4A-4B) that include a needle movement mechanism (see elements of the extension and retraction mechanism as shown in Figs. 4A-4B) that comprises an actuator arm pivotably mounted on the housing (see extension lever 56 that pivotably mounted about pivot point 74 within the housing, Figs. 4A-4B; alternatively extension lever 56 and extension link 74 can also be considered to meet this claim element), the actuator arm having a first portion that protrudes from the housing (see extension lever end 56A, Figs. 4A-4B; alternatively extension arm 56 can be considered as protruding from the housing), and a second portion operably connected to the actuation end of the needle (see the remaining section of extension lever 56 that is operable connected to the needle; [0058]-[0059], Figs. 4A-4B; alternatively see extension level 74 operatively connected to the needle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the actuator as taught by Ebbutt with an actuator arm pivotably mounted on the housing, the actuator arm having a first portion that protrudes from the housing, and a second portion operably connected to the actuation rod in light of Elmouelhi, since the substitution would have only produced the predictable results of providing a means for deploying and retracting the fluid delivery structure relative to the active tip (see extension and retraction discussed by Elmouelhi [0053]-[0054]).
Regarding claim 7, Ebbutt in view of Elmouelhi further teaches wherein the actuation mechanism comprises a guide element slidably mounted in a reciprocal manner with respect to the housing (see Elmouelhi: guide 82 slidably mounted and capable of reciprocation with respect to the housing; [0065], Figs. 4A-4B), wherein the guide element is connected to a proximal end of the actuation rod (the guide element would be operably connected to the proximal end of the actuation rod to move it as a result of the modification to Ebbutt above), and wherein the second portion of the actuator arm is connected to the guide element by a drive arm (see Elmouelhi: remaining portion of extension lever 56 connected to guide 82 by extension link arm 74, Figs. 4A-4B).
Regarding claim 8, Ebbutt in view of Elmouelhi further teaches wherein the housing comprises a track for constraining the guide element to be movable only in a longitudinal direction that is aligned with a direction in which the flexible shaft passes through the outlet (see Elmouelhi: track 84 that constrains the guide element movement to the longitudinal direction as claimed, in light of the above combination).
Regarding claim 9, Elmouelhi further teaches wherein the actuator arm is connected to the housing at a pivot point (see extension lever 56 connected to the housing at pivot point 72, Figs. 4A-4B), and wherein the second portion is further from the pivot point than the first portion (see extension link 74 being further from the pivot point 74 since extension lever 56 is directly connected to the pivot point and extension link 74 is not and spaced away from the pivot 72, Figs. 4A-4B).
Regarding claim 10, Ebbutt further teaches wherein the housing includes an internal watertight branched conduit (see Y-shaped conduits 124, 126 which are mated together to define a branched passageway, including second length 140 and third length 150 of the branched conduit that is watertight; [0086], Figs. 2-3 and 16A-16B) and that provides a fluid flow path between the second inlet and the outlet (fluid introduced at the fluid receiving port 152 can only exit the interface joint 120 through the distal outlet 146; [0086]).
Regarding claim 11, Ebbutt further teaches wherein the internal watertight branched conduit has a first port adjacent to the first inlet for admitting the coaxial cable (see opening at the proximal end of the second length 140 that is adjacent to the conduit 124 for receiving coaxial cable 142, [0085], Figs. 2-3).
Regarding claim 12, Ebbutt further teaches wherein the first port comprises a plug which defines a watertight passage for the coaxial cable (see sealing plug 148 to define a watertight passage; [0086], Figs. 2-3).
Regarding claim 13, Ebbutt further teaches wherein the branched conduit defines a second port adjacent the actuation mechanism for admitting the actuation rod (see opening at the proximal end of first length 128 adjacent the actuation mechanism that admits the push rod 130; [0084], Fig. 3).
Regarding claim 14, Ebbutt further teaches wherein the second port comprises a plug which defines a watertight passage for the actuation rod (see silicone bung 138 defining a watertight passage; [0084] and [0086], Fig. 3).
Regarding claim 15, Ebbutt further teaches a connector rotatably mounted at the first inlet, wherein the connector is arranged to connect to a coaxial cable (see QMA-type connector 144 designed to allow continuous clockwise or counter clockwise rotation, [0082] and [0085], Figs. 2-3).
Regarding claim 16, Ebbutt further teaches wherein the connector is mounted within a bearing unit that is fixed to the housing (the QMA-type connector 144 must be mounted within some type of bearing surface that is fixed to the housing to be able to provide continuous clockwise or counter clockwise rotation as disclosed, [0082]).
Regarding claim 17, Ebbutt further teaches wherein a distal end of the actuation rod (see distal end of push rod 130, as shown in Figs. 12A-12B) is connected to a proximal end of a needle ferrule (see distal end of actuation rod 130 connected to proximal end of needle ferrule 240, Fig. 12B), which has an internal volume in fluid communication with the fluid flow path through the flexible shaft (see internal volume that is within needle ferrule 240 that accepts fluid from the flexible shaft 154; [0120], Fig. 13), and wherein a needle is mounted in the distal end of the needle ferrule (see hypodermic needle 234 mounted in the distal end of needle ferrule 240, Figs. 12B and 13), the needle being in fluid communication with the internal volume (see [0120], Fig. 13).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794  

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794